Citation Nr: 0218843	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  97-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for chest pain.  

3.  Entitlement to service connection for sinus 
bradycardia.

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to service connection for allergic 
rhinitis (hay fever).

(The issue of entitlement to service connection for a back 
disorder is being developed and will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from April 1976 to 
March 1980 and from April 1982 to August 1988 and from 
September 1988 to April 1996.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a back 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.

In January 1997, the appellant referenced the issue of 
numbness.  This issue is referred to the RO for any 
appropriate action.  

In November 2002, the appellant indicated that he no 
longer desired a hearing.  Thus, the hearing request is 
withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  The appellant's hearing is normal, bilaterally.

2.  The evidence does not show that the appellant has a 
current chest disorder.  

3.  The appellant's sinus bradycardia has not been shown 
to be indicative of any current disability.

4.  The appellant does not have chronic bronchitis, or 
chronic pulmonary symptoms; the lungs are normal.  

5.  Allergic rhinitis by history is seasonal, and thus 
acute and transitory.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  A chest disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  A chronic disease or injury associated with sinus 
bradycardia was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

4.  Bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

5.  Chronic allergic rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.380 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1976 service entrance examination report shows 
that the that the nose, sinuses, mouth and throat, ears, 
drums, lungs and chest, heart, spine and musculoskeletal 
system were normal.  His hearing was assigned a physical 
profile of "2."  On the accompanying medical history, he 
denied having or having had ear, nose, or throat trouble, 
hearing loss, chronic or frequent colds, sinusitis, hay 
fever, shortness of breath, pain or pressure in the chest, 
chronic cough, palpitation or pounding heart, heart 
trouble, and high or low blood pressure. 

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25

30
LEFT
35
35
35

25

A January 1979 record of treatment shows complaints of 
pain to the right side after being hit the previous night.  
The record notes his report of pain with taking a deep 
breath.  The assessment was rib contusion.  

In December 1979, he complained of having had some 
difficulty breathing for two weeks.  His chest was noted 
to be clear.   

A March 1980 report of examination shows that the nose, 
sinuses, mouth and throat, ears, drums, lungs and chest, 
heart, spine and musculoskeletal system were normal.  On 
the accompanying medical history, he denied having or 
having had ear, nose or throat trouble, hearing loss, 
chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, pain or pressure in the chest, chronic cough, 
palpitation or pounding heart, heart trouble, and high or 
low blood pressure.  

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
20
25
20
20

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 10 decibel threshold in the left ear. 

A September 1981 report of examination shows that the 
nose, sinuses, mouth and throat, ears, drums, lungs and 
chest, heart, spine and musculoskeletal system were 
normal.  On the accompanying medical history he denied 
having or having had ear, nose or throat trouble, hearing 
loss, chronic or frequent colds, sinusitis, shortness of 
breath, pain or pressure in the chest, chronic cough, 
palpitation or pounding heart, high or low blood pressure, 
and recurrent back pain.  He indicated that he had or had 
had hay fever and heart trouble.  The report notes that he 
had hay fever in the spring.  The examiner noted the 
appellant's report that he felt like there had been an 
explosion in his chest with running two months earlier and 
that he had stopped running.  

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
0
LEFT
0
15
20
50
10

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 5 decibel threshold in the left ear.  

An April 1982 record of treatment notes complaint of a 
sore throat.  The assessment was viral syndrome.  Both 
nasal passages were noted to be congested in May 1982.  
The assessment was viral syndrome.  In June 1982, he 
complained of sore throat and pain in the ears.  The 
assessment was rule out strep throat.  

An August 1983 report of examination shows that the nose, 
sinuses, mouth and throat, ears, drums, lungs and chest, 
heart, spine and musculoskeletal system were normal.  On 
the accompanying medical history, he denied having or 
having had ear, nose or throat trouble, hearing loss, 
chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, pain or pressure in the chest, chronic cough, 
palpitation or pounding heart, heart trouble, and high or 
low blood pressure.  

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
10
15
LEFT
10
25
30
15
20

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 15 decibel threshold in the left ear.  

An April 1988 report of examination shows that the nose, 
sinuses, mouth and throat, ears, drums, lungs and chest, 
heart, spine and musculoskeletal system were normal.  On 
the accompanying medical history, he denied having or 
having had ear, nose or throat trouble, hearing loss, 
chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, pain or pressure in the chest, chronic cough, 
palpitation or pounding heart, heart trouble, and high or 
low blood pressure.  


An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
10
10
LEFT
10
20
25
10
15

At 6,000 Hertz the appellant had a 30 decibel threshold in 
the right ear and a 30 decibel threshold in the left ear.  

An April 1988 record of treatment notes complaints of 
sinus congestion and nonproductive cough.  The assessment 
was viral syndrome.  

Records of treatment, dated in June 1988, note complaints 
of mid-chest pains.  A reported history of cardiac related 
problems was noted.  The assessments were chest pain (mid-
sternum)/rule out ulcer and rule out hyperactive 
stomach/reflux esophagitis.  X-ray examination of the 
chest in August 1988 showed no gross abnormalities.  

In February 1990, complaints of burning chest pains and 
congestion for two weeks were noted.  X-ray examination of 
the chest was normal.  The assessment was esophgial 
spasm/atypical chest pain.  

Audiological evaluation in February 1990 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
10
LEFT
5
15
25
10
15

At 6,000 Hertz the appellant had a 30 decibel threshold in 
the right ear and a 15 decibel threshold in the left ear. 

A July 1992 audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
0
10
LEFT
5
15
20
5
15

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 5 decibel threshold in the left ear. 

An April 1993 report of examination shows that the nose, 
sinuses, mouth and throat, ears, drums, lungs and chest, 
heart, spine and musculoskeletal system were normal.  In 
the summary of defects, the examiner noted sinus 
bradycardia secondary to physical conditioning.  On the 
accompanying medical history the appellant denied having 
or having had ear, nose or throat trouble, hearing loss, 
chronic or frequent colds, sinusitis, hay fever, shortness 
of breath, chronic cough, palpitation or pounding heart, 
heart trouble, and high or low blood pressure.  He 
indicated that he had or had had pain or pressure in the 
chest.  The report notes a 1988 diagnosis of chest pain, 
not otherwise specified, cardiac.  

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
0
10
LEFT
0
10
15
5
10

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 15 decibel threshold in the left ear.  

X-ray examination of the chest in June 1994 was negative.  

A January 1995 record of treatment record notes complaints 
of cough at night with chest congestion for two to three 
weeks.  The assessment was nasal congestion.  

In May 1995, he complained of consistent and productive 
cough and nasal congestion.  The assessment was upper 
respiratory infection.  

The December 1995 separation examination report shows that 
the sinuses, mouth and throat, ears, drums, lungs and 
chest, heart, spine and musculoskeletal system were 
normal.  The appellant denied having or having had ear, 
nose, or throat trouble, hearing loss, chronic or frequent 
colds, sinusitis, chronic cough, heart trouble, and 
shortness of breath.  He indicated that he had or had had 
hay fever, pain or pressure in the chest, and high or low 
blood pressure.  

An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
5
15
LEFT
5
10
15
5
15

At 6,000 Hertz the appellant had a 40 decibel threshold in 
the right ear and a 20 decibel threshold in the left ear.  

Private medical records received in June 1997 reflect the 
appellant's report of having heard a pop in his low back 
while lifting a motorcycle in 1986.  In January 1997, x-
ray examination was noted to show an accessory lumbar 
vertebra.  The impression was lumbarization of S1 
vertebra.  The impression of x-ray examination of the 
chest in May 1997 was negative chest, with some technical 
limitations.  

On VA examination in April 1997, the appellant complained 
of hearing loss.  An audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
0
10
LEFT
0
10
15
5
15

Discrimination ability was 100 percent correct on the 
right and 100 percent correct on the left.  The diagnosis 
was normal audiological examination. 

On VA examination in April 1997, the examiner stated that 
he had reviewed the C-file.  The appellant complained of 
hay fever during the pollen season, with symptoms of 
sneezing and clear drainage.  He reported that he had been 
treated for bronchitis on occasion during service.  He 
complained of intermittent chest pain in the substernal 
area and indicated that he had been hospitalized overnight 
on one occasion for such, but stated that no diagnosis had 
been made.  The examiner stated that sinus bradycardia was 
a normal finding in a person who was in good physical 
condition.  The examiner's impression was that the 
appellant's general physical condition appeared to be 
good.  He was noted to be well-developed, well-nourished 
and did not appear to be acutely or chronically ill.  The 
relevant diagnoses were allergic rhinitis, seasonal, mild, 
by history, sinus bradycardia by history (sinus 
bradycardia is not indication of organic heart disease and 
the heart rate on examination is within normal limits), 
bronchitis claim in the past-no chronic pulmonary symptoms 
and the lungs are clinically normal, and chest pain 
claimed by appellant in the past.  No diagnosis was given 
and the appellant was noted to be asymptomatic.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 
Service connection will be presumed for certain chronic 
diseases, including arthritis and sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of 
such diseases during the period of service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must 
be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may 
not be disposed of routinely as natural progress or as due 
to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of 
or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must 
be on the whole evidentiary showing. 38 C.F.R. § 3.380 
(2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the January 1997, September 1997, and 
September 1998 rating decisions of the reasons and bases 
for the decisions.  He was further notified of this 
information in the March 1997 statement of the case and 
the July 1997 and September 2002 supplemental statements 
of the case.  The Board concludes that the discussions in 
the January 1997, September 1997, and September 1998 
rating decisions and in the statement and supplemental 
statements of the case, which were all sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claims.  By letter dated in 
November 2002, he was advised of the procedures by which 
to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
although the appellant has indicated that he was 
hospitalized on one occasion for chest pain, those records 
would not assist his claim in that he has specifically 
stated that no diagnosis was contained in those records.  
The Board notes that the appellant was afforded an 
opportunity to present evidence and argument in support of 
his claims.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the 
appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to notify and to assist the 
veteran in this case.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

Initially, the Board notes that the appellant did not 
engage in combat with the enemy.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

In order to establish service connection, the evidence 
must show that the appellant has a current disability 
related by competent evidence to service.  The appellant 
has related his claimed disabilities to service.  However, 
the appellant is not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Hearing loss disability

Generally, veterans are presumed to have entered service 
in sound condition as to their health.  This presumption 
attaches only where there has been an induction 
examination in which the later complained-of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

In this case, service medical records show hearing loss at 
service entrance.  The April 1976 service entrance 
examination report shows pure tone threshold at 500, 
1,000, and 2,000 Hertz was 35 in the left ear and 33, 30, 
and 30 at 500, 1000, and 4,000, respectively, in the right 
ear.  Thus, the appellant is not entitled to the 
presumption of sound condition at service entrance and we 
find that hearing loss existed prior to service.  In 
addition, the evidence does not show that hearing loss was 
aggravated during service.  In fact, the record reflects 
that at separation in December 1995, there had actually 
been an improvement in the appellant's hearing, with pure 
tone threshold in the left ear at 500, 1,000, and 2,000 
Hertz were 5, 10, and 15, respectively.  Most importantly, 
on VA examination in April 1997, the appellant's hearing 
was normal.  Absent a current disability, service 
connection is not warranted.  

Based on the lack of competent evidence of a current 
hearing loss disability, the Board concludes that hearing 
loss existed prior to service entrance, was not aggravated 
during service, but instead resolved and did not result in 
chronic disability.  A service-connection claim must be 
accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Chest pain

In order to establish service connection, the evidence 
must show that the appellant has a current disability 
related by competent evidence to service.  In this case, 
there is no competent evidence of a current disability 
warranting service connection.  While service medical 
records reflect complaints of chest, such were routinely 
attributed to gastrointestinal etiology, to include 
esophageal spasm, hyperactive stomach, rule out reflux 
esophagitis, and rule out ulcer.  While there are 
notations of cardiac chest pain in 1988, x-ray 
examinations of the chest in 1988 and 1994 were normal.  
The December 1995 separation examination report shows that 
the lungs, chest, and heart were normal.  On VA 
examination in April 1997, the diagnosis was chest pain 
claimed by the appellant in the past.  No diagnosis was 
provided and the examiner specifically stated that the 
appellant was asymptomatic.  The law is clear that a grant 
of service connection requires the existence of disability 
due to disease or injury.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Insofar as the evidence establishes that the appellant 
does not have a current chest disorder due to disease or 
injury, we need not address whether there is competent 
evidence relating such to service.  The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.  

Sinus bradycardia

As noted above, in order to establish service connection, 
the evidence must show that the appellant has a current 
disability related by competent evidence to service.  In 
this case, there is no competent evidence of a current 
disability warranting service connection.  Service medical 
records reflect a notation of sinus bradycardia secondary 
to physical conditioning in April 1993.  X-ray examination 
of the chest in June 1994 was negative.  On VA examination 
the diagnosis was sinus bradycardia by history.  The 
report of examination notes that sinus bradycardia was not 
an indication of organic heart disease and the that the 
heart rate on examination was normal.  The examiner 
specifically stated that sinus bradycardia was a normal 
finding in a person who was in good physical condition.  

A service-connection claim must be accompanied by 
evidence, which establishes that the claimant currently 
has the claimed disability due to disease or injury.  In 
this case, the competent evidence clearly shows that sinus 
bradycardia is not a disability in relation to this 
appellant.  More importantly, his bradycardia is not due 
to disease or injury.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Bronchitis

As noted above, in order to establish service connection, 
the evidence must show that the appellant has a current 
disability related by competent evidence to service.  In 
this case, there is no competent evidence of a current 
disability warranting service connection.  Service medical 
records are negative for a diagnosis of bronchitis.  The 
December 1995 separation examination report shows that the 
lungs and chest were normal and the appellant denied 
having or having head chronic cough.  The Board notes that 
the April 1997 VA examination report notes the appellant's 
report of having had bronchitis in the past.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet App 406, 409 (1995).  
In any case, the VA examiner specifically stated that the 
appellant had no chronic pulmonary symptoms and that the 
lungs were clinically normal.  No diagnosis was provided 
and the appellant was noted to be asymptomatic.  

A service-connection claim must be accompanied by 
evidence, which establishes that the claimant currently 
has the claimed disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the competent 
evidence clearly shows that sinus bradycardia is not a 
disability in relation to this appellant.  The 
preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Allergic rhinitis

In order to establish service connection, the evidence 
must show that the appellant has a chronic disability due 
to disease or injury related by competent evidence to 
service.  During service in September 1981, the appellant 
was noted to have hay fever in the spring. 

The April 1997 VA examination notes seasonal allergic 
rhinitis by history.  The Board has been presented with a 
determination by a competent medical professional that the 
appellant has seasonal allergies, that is, symptoms that 
are merely acute and transitory rather than year-round.  
This finding is supported by the service medical records 
noting hay fever in the spring, which is consistent with 
the appellant's own statement to the VA examiner that he 
had symptoms during the pollen season.  Based on the whole 
of the record, the Board finds that service connection for 
allergic rhinitis is not warranted.  Rather, the appellant 
has a seasonal acute condition that resolves upon removal 
of the allergen.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


ORDER

Service connection for a hearing loss disability is 
denied.  Service connection for chest pain is denied.  
Service connection for sinus bradycardia is denied.  
Service connection for bronchitis is denied.  Service 
connection for allergic rhinitis is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


